 Fill in this information to identify the case:
 Debtor 1              ALBERTA M JOHNSON
 Debtor 2
 (Spouse, if filing)

United States Bankruptcy Court for the: District of   KANSAS
 Case number           19-11145


 Official Form 410S2
 Notice of Post-petition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor's plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

 Name of creditor: Nationstar Mortgage LLC d/b/a Mr.                            Court claim no. (if known):   6
 Cooper
 Last 4 digits of any number you use to
 identify the debtor's account: 9583

 Does this notice supplement a prior notice of post-petition
 fees, expenses, and charges?

     No
     Yes. Date of the last notice:                   /    /



  Part 1: Itemize Post-petition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
 approved an amount, indicate that approval in parentheses after the date the amount was incurred.

          Description                                                              Dates incurred                           Amount

    1. Late Charges                                                                                                      (1) $
    2. Non-sufficient funds (NSF) fees                                                                                   (2) $
    3. Attorney fees                                                                                                     (3) $
    4. Filing fees and court costs                                                                                       (4) $
    5. Bankruptcy/Proof of claim fees                                                                                    (5) $
    6. Appraisal/broker's price opinion fee                                                                              (6) $
    7. Property inspection fees                                                                                          (7) $
    8. Tax advances (non-escrow)                                                                                         (8) $
    9. Insurance advances (non-escrow)                                                                                   (9) $
   10. Property preservation expenses. Specify:                                                                         (10) $
   11. Other. Specify: Plan/Case Review                                            06/27/2019                           (11) $ 300.00
   12. Other. Specify:                                                                                                  (12) $
   13. Other. Specify:                                                                                                  (13) $
   14. Other. Specify:                                                                                                  (14) $


        The debtor or trustee may challenge whether the fees, expenses and charges you listed are required to be paid.
        See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                                       Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                                        Case 19-11145                Doc#        Filed 10/07/19          Page 1 of 3
 Debtor 1 Alberta M Johnson                                                                   Case number (if known) 19-11145




 Part 2: Sign Here
   The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
   number.

   Check the appropriate box.

       I am the creditor.

       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
reasonable belief.

Executed on date 10/07/2019
                       MM / DD / YYYY



           /s/ Pamela R. Putnam, Bar # 22894
          Signature




Print                  Pamela                              R.                               Putnam
                       First name                       Middle name                         Last name

Title                  Attorney
Company                Martin Leigh PC
                       Identify the corporate servicer as the company if the authorized agent is a servicer.

Address                2405 Grand Blvd, Suite 410                              Kansas City         MO          64108
                       Number     Street                                                           CityState       ZIP Code
Contact phone          816.221.1430                                           Email         prp@martinleigh.com




Official Form 410S2                                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 2
                                    Case 19-11145                        Doc#             Filed 10/07/19                 Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT


                                        CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing statement of Mortgage Payment Change Notice was served on the
parties listed below by postage prepaid U.S. Mail, First Class or served electronically through the Court's ECF
System at the e-mail address registered with the Court on this Date:
Date:        10/07/2019


Chapter 13 Trustee Name:          Carl B. Davis


Chapter 13 Trustee Address:       300 W Douglas Suite 650, Wichita, KS 67202


U.S. Trustee Name:                Office of the U.S. Trustee


U.S. Trustee Address:             301 North Main Suite 1150, Wichita, KS 67202


Debtor's Counsel Name:            Sarah L. Newell, Gibson Watson Marino LLC


Debtor's Counsel Address:         301 N. Main Suite 1300, Wichita, KS 67202-4888


Debtor 1 Name:                    Alberta M Johnson


Debtor 2 Name:


Debtor's Mailing Address:         2730 Fairmount Street, Wichita, KS, 67220


                                                                     /s/ Pamela R. Putnam, #22894




Official Form 410S2                Notice of Postpetition Mortgage Fees, Expenses, and Charges                    page 3
                          Case 19-11145       Doc#        Filed 10/07/19          Page 3 of 3
